FILED
                                                                                           FEB - 3 2009
                             UNITED STATES DISTRICT COURT
                                                                                     NANCY MAYER WHITTINGTON ClfRK
                             FOR THE DISTRICT OF COLUMBIA                                  U.S. DISTRICT COURT'


                                               )
ANTOLIN ANDREW MARKS,                          )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )
                                               )
                                                         Civil Action No.   09 0196
JEFF ATKINS, et al.,                           )
                                               )
               Respondents.                    )
                                               )


                                  MEMORANDUM OPINION

       This matter is before the Court for consideration of petitioner's application to proceed in

forma pauperis and pro se petition. The Court will grant the application and dismiss the petition.

       It appears that petitioner has been a vexatious litigant that the Supreme Court of the

United States. He states that the Supreme Court has directed "the Clerk ... not to file any further

petitions in noncriminal matters unless the docketing fee required by Rule 38(a) is paid and the

petition is submitted in compliance with Rule 33.1." Pet. at 2. In this action, petitioner asks this

Court to issue a writ of mandamus directing the Supreme Court Clerk to accept his most recent

petition "as of December 10[], 2008[,] ... the last possible date for filing the action." Id. at 16.

       The Clerk of the Supreme Court is the designated recipient of all documents filed with

the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

rules and orders. See Sup. Ct. R.I. This Court has no authority to determine what action, if any,

must be taken by the Justices of the Supreme Court and the Supreme Court's administrative



                                                   1




                                                                                                                 3
officers. See In re Marin, 956 F.2d 339,340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). In

any event, judges and other court officials have absolute immunity for their actions taken in a

judicial or quasi-judicial capacity. Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.C. § 1915A(b). An Order consistent with this Memorandum Opinion will

be issued separately on this same date.




                                                2